Rachuna v Shan Huang (2020 NY Slip Op 02442)





Rachuna v Shan Huang


2020 NY Slip Op 02442


Decided on April 24, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 24, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, NEMOYER, AND CURRAN, JJ.


514 CA 19-00520

[*1]BRIAN S. RACHUNA, PLAINTIFF-APPELLANT,
vSHAN HUANG AND LIFEN LI, DEFENDANTS-RESPONDENTS. 


ANDREWS, BERNSTEIN, MARANTO & NICOTRA, PLLC, BUFFALO (THOMAS P. KOTRYS OF COUNSEL), FOR PLAINTIFF-APPELLANT.
GOLDBERG SEGALLA LLP, BUFFALO (CHRISTOPHER G. FLOREALE OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Donna M. Siwek, J.), entered January 7, 2019. The order denied the cross motion of plaintiff for leave to amend the summons and complaint. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on March 20, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: April 24, 2020
Mark W. Bennett
Clerk of the Court